Per Curiam.

There is an evident mistake made by the* deputy-surveyor first employed to run the lines, and he was appointed without the consent of the parties. The map filed in the office of the secretary of state, and referred to in the patents for the lots, is correct and agreeable to law. The-defendant has got more land,-and the plaintiff less, than they ought to have had, by their respective patents. Nothing appears to have been done orí the part of the plaintiff, by which he is concluded as to his right to have this mistake corrected. We are, therefore, of opinion, that the plaintiff as entitled to judgment.
Judgment for the plaintiff;